Motion for reargument or, in the alternative, for permission to appeal to the Court of Appeals.
*535Upon the papers filed in support of the motion, and the papers filed in opposition thereto, it is ordered that the motion for reargument is granted, without costs, to the extent that the memorandum and judgment dáted and entered April 12, 2001 (282 AD2d 854) is rescinded and vacated and a revised decision and judgment is handed down herewith (see, 286 AD2d 535).
Cardona, P. J., Her cure, Spain, Carpinello and Lahtinen, JJ., concur.